Citation Nr: 0940596	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION


The Veteran served on active duty from August 1983 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in October 2007 by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hemorrhoids.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hemorrhoids are not shown to be related to military 
service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hemorrhoids was received in July 2007.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Roanoke, Virginia RO in correspondence dated in July 2007.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  In 
addition, this letter notified him of how VA determines the 
disability rating and effective dates when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was reviewed 
and a statement of the case was issued in August 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
hemorrhoids disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The Veteran's service 
treatment records contain a single complaint of hemorrhoids 
in September 1983, and the Veteran has provided no medical 
evidence indicating that he has a current hemorrhoids 
disability.  Therefore, a VA examination is not required.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran and his representative contend that he has a 
current hemorrhoids disability that was incurred during 
active military service.

His service treatment records contain a single complaint and 
finding of external hemorrhoids in a note dated in September 
1983.  His separation examination report dated in August 1987 
listed normal findings of the anus and rectum.

In his July 2007 claim for service connection, the Veteran 
indicated that he was treated from September 1983 to the 
present for hemorrhoids and that he was treated at the Bronx 
VA Medical Center (VAMC).  He also stated that he was treated 
and had surgery after service.

A report from the Bronx VAMC dated in July 2007 indicated 
that no progress notes were found.

A letter from the Roanoke RO dated in July 2007 notified the 
Veteran that the computer system at the Bronx VAMC showed no 
treatment records of record at that facility.  The RO 
described examples of evidence that would help to make a 
decision on his claim, asked him to submit evidence that 
pertains to his claim, and described what the evidence must 
show to substantiate his claim.

In a notice of disagreement received in December 2007, the 
Veteran's representative asserted that the Veteran has a 
permanent hemorrhoids disability that warrants an 
examination.  In a substantive appeal received in September 
2008, the Veteran's representative stated that the Veteran 
was treated in service for hemorrhoids, and that this was a 
case of varicose veins, which is chronic in nature.

In a statement dated in April 2009, the Veteran's 
representative stated that although the Veteran's claim was 
denied because it was acute and transitory, he was treated 
for the same in service.  He maintained that hemorrhoids are 
in fact varicose veins and should be considered as such, 
adding that once varicose veins manifest, they can and do 
reappear, causing pain.

The Board has considered the Veteran and his representative's 
contentions that he has a hemorrhoids disability as a result 
of active service, but finds that service connection for 
hemorrhoids is not warranted.

Unfortunately, the Veteran has presented no medical evidence 
showing that his single complaint of hemorrhoids near the 
beginning of service was anything other than an acute and 
transitory problem.  Although the RO requested medical and 
lay evidence to support his claim, he has provided nothing to 
show that he has a current hemorrhoids disability.  In this 
regard, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
there is no competent medical evidence establishing that the 
Veteran has a current hemorrhoids disability, the disability 
for which service connection is sought is not established, 
and thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for hemorrhoids must be denied 
because the first essential criterion for a grant of service 
connection - evidence of a current hemorrhoids disability - 
has not been met.

In addition, the Board has considered the Veteran and his 
representative's contentions that he has hemorrhoids as a 
result of active service, but finds that service connection 
is not warranted because his service treatment records 
contained a single complaint of hemorrhoids in September 1983 
without any further complaints or treatment for hemorrhoids 
during his nearly four remaining years of service.  Rather, 
the first indication that he has a hemorrhoids disability is 
found in his claim for service connection received in July 
2007, more than 19 years after separation from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).

In connection with the claim, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Board finds that the Veteran is 
competent to describe his symptomatology regarding his 
claimed hemorrhoids disability.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation; in such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  However, the Veteran and his representative's 
statements that he has a chronic hemorrhoids disability are 
not credible because they are not supported by any medical 
evidence showing that he was ever treated for hemorrhoids 
after separation from service.  Therefore, the Veteran's 
assertions in this regard do not constitute persuasive 
evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for hemorrhoids must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of competent and persuasive evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


